Citation Nr: 0432118	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION


The veteran served on unverified active duty from March 1969 
to January 1972 and on verified active duty from January 1972 
to January 1978 in the United States Navy.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
service connection for a neck disability and a low back 
disability.

The RO denied service connection for a left knee disability 
in April 2002.  The veteran submitted a notice of 
disagreement (NOD) for his neck and low back disorders, but 
did not include the left knee disorder.  To appeal a claim, 
the veteran must specifically address those issues he would 
like to appeal.  As the veteran did not indicate a desire to 
appeal the alleged left knee disorder, that issue is not on 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This claim is remanded to verify the veteran's active 
duty service from March 1969 to January 1972.
?	This claim is remanded to obtain written notification 
from the Bureau of Naval Personnel whether records for 
the veteran exist from the former Charleston Naval 
Hospital from 1972, specifically pertaining to his 
motorcycle accident.
?	This claim is remanded for the RO to obtain information 
from the veteran regarding the unit in which he served.
?	This claim is remanded to obtain the veteran's service 
personnel records, to include morning reports and sick 
call reports from January to June 1972.
?	This claim is remanded for a new VA examination, if 
deemed appropriate by the RO.


The veteran alleged in his claims for service connection that 
his current disorders of the neck and low back are due to a 
motorcycle accident that occurred in service.  The separation 
Standard Form 88 did not indicate that the veteran suffered 
from chronic disorders of the neck and low back.  The 
Standard Form 93 also did not indicate that the veteran 
suffered from chronic neck and low back pain.  Although the 
claims folder does contain some of the veteran's service 
medical records, it does not contain verification of the 
first tour of the veteran's service (March 1969 to January 
1972), nor does it contain the veteran's personnel records.  
The RO should obtain those records to assist in determining 
if the veteran was injured as he alleged.

The claims folder also does not contain correspondence from 
the Bureau of Naval Personnel indicating whether any of the 
records from the Charleston Naval Hospital had been retained, 
especially those of the veteran during 1972.

Should the RO determine from the information above, that the 
veteran was injured while on active duty, he should be 
afforded a new VA examination to determine the nature and 
likely etiology of his neck and low back disabilities.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must verify the veteran's service from March 
1969 to January 1972.

2.  The RO must obtain written notification from the 
Bureau of Naval Personnel (Bureau) with regard to the 
veteran's time in the Charleston Naval Hospital.  The RO 
should ask the Bureau to search for clinical records 
dated January 1972 through June 1972.

3.  The RO should send a letter to the veteran 
requesting that he specifically inform the RO of his 
unit's name and any other identifying information he can 
provide to assist with his claims.

4.  The RO should obtain the veteran's personnel 
records, to include his unit's morning reports and sick 
call notes.

5.  If all of the aforementioned directives are 
accomplished, and the RO can establish that the veteran 
did suffer from an accident in service that affects his 
neck and low back, the veteran should be afforded a new 
VA examination to determine the nature and likely 
etiology of his neck and low back disorders.  The claims 
folder, to include all evidence added to the record and 
a copy of this REMAND should be made available to the 
examiner in conjunction with the examination.  The 
examiner should undertake any tests determined to be 
appropriate to answer the questions below.

The examiner is asked to respond to each of the 
following items:

a.  State the diagnoses of all current disabilities 
associated with the veteran's neck and low back.

b.  For all disabilities identified in (a), state 
as precisely as possible the time of onset of such 
disabilities.

c.  If the time of onset of any of the veteran's 
current neck and low back disorders was prior to 
his active service (March 1969 to January 1978), 
respond to each of the following questions: (1) Was 
there an increase in the severity of disability 
during active service; and (2) If there was an 
increase in the severity of disability, was the 
increase beyond the natural progress of the 
disorder?


6.  After completion of the foregoing, and after undertaking 
any further development deemed warranted by the record, the 
claim should be readjudicated.  In the event that the claim 
is not resolved to the satisfaction of the veteran, he should 
be furnished a Supplemental Statement of the Case regarding 
service connection for his alleged neck and low back 
disorders that includes all additional applicable laws and 
regulations, and the reason for the decision.  The veteran 
must be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).












This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



